Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 31, 2021

                                       No. 04-21-00340-CR

                       EX PARTE DAVID RAMIREZ-HERNANDEZ,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 21-1135-CV-C
                         Honorable William D. Old III, Judge Presiding


                                          ORDER
         The record in this habeas corpus appeal was complete August 30, 2021.
We order appellant’s brief due September 20, 2021. See TEX. R. APP. P. 31.1; 4th Tex. App.
(San Antonio) Loc. R. 8.2. The brief of the State is due within 20 days after the date
appellant’s brief is filed. Id. A reply brief, if any, must be filed within 10 days after the State’s
brief is filed. Id.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court